                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TANGELA FINCH,                              :                       CIVIL ACTION
                     Plaintiff              :
               v.                           :
NANCY A. BERRYHILL,                         :
Acting Commissioner of the                  :
Social Security Administration,             :
                     Defendant              :                       NO. 18-4074

                                        ORDER

       AND NOW, this 18th of April, 2019 upon consideration of Plaintiff’s Request for

Review, the Commisioner’s Response thereto, Plaintiff’s Reply thereto, and for the reasons

in today’s Memorandum, it is hereby ORDERED that:

       1. Plaintiff’s Request for Review is GRANTED;

       2. The Commissioner’s final decision is REVERSED;

       3. This case is REMANDED to the Commissioner so that the ALJ can pose a
          hypothetical question to a vocational expert that accurately contains all of
          Plaintiff’s credible limitations, including her moderate limitation in the ability
          to concentrate, persist or maintain pace;

       4. JUDGMENT is entered in favor of Plaintiff, Tangela Finch.




                                                BY THE COURT:




                                                __/s/ Carol Sandra Moore Wells_____
                                                CAROL SANDRA MOORE WELLS
                                                United States Magistrate Judge
